Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/19/2021 has been entered. Claims 1-3, 5-6, 9-12, 14-18, 20-23 and 33 are pending with claims 14-18, 20-23 and 33 withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5-6 and 9-12 in the reply filed on 1/19/2021 is acknowledged.
Claims 14-18, 20-23 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.

Claim Interpretation
The examiner interprets the recitation of “MCMP build material” to refer to any metal-containing build material, which may include elemental or alloyed metallic components, as well as compositions containing other non-metallic components, which may be added for any of a variety of mechanical, rheological, aesthetic, or other purposes (0074 spec.).
The examiner interprets the recitation of “thermal power” to refer to the movement or transfer of heat thermal energy, on a per unit time basis, from one location to another (0114 spec.).

Claim Objections
Claim 11 is objected to because of the following informalities:  The recited “eutectic” should be “eutectic phase”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The recited “peritectic” should be “peritectic phase”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “condition build material at a steady state.  However, the term “condition build material at a steady state” is not defined in the specification.  It is not clear to 

Allowable Subject Matter
Claims 1-3, 5-6 and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claim 1 is directed to a method for conditioning a metal-containing multi-phase (MCMP) build material within a bore of a nozzle, by removing a first amount of thermal power from the nozzle near the inlet, the first amount of thermal power being at least half of the conditioning amount of thermal power, and adding a second amount of thermal power to the nozzle near the outlet, which second amount of thermal power is greater than sum of the first amount of thermal power and the conditioning amount of thermal power.  There is no prior art that teaches or suggests these limitations.  
The closest prior art is the disclosures of Jerez-Mesa et al (“Finite element analysis of the thermal behavior of a RepRap 3D printer liquefier”, Mechatronics, Volume 36, June 2016, Pages 119-126), Wigand et al (US 20090252821 A1), and Fink et al (US 20180141274 A1).  Jerez-Mesa teaches a Fused Filament Fabrication process illustrated in Fig. 1, 3, and 7A.  The input material in fed through a nozzle with an inlet and outlet and deposited onto a printing platform.  The nozzle is fitted with heat sink and heat block to control the extrusion temperature.  
Wigand teaches a method for fabricating a three dimensional model from a composite model formed or a plurality of successive layers of model material and sacrificial mold material.  Each successive layer is constructed by depositing, drop-by-drop, at least one line of sacrifical mold material delineating at least one boundary of the model material within the layer and thereafter depositing the model material onto all delineated regions of the layer by spray deposition. Each successive layer is completed by a planing process which removes the undesired thickness of both the sacrificial and the model materials.  
Fink teaches a method for printing a three dimensional structure, a continuous length of fiber that includes, interior to a surface of the fiber, a plurality of different materials arranged as an in-fiber functional domain, with at least two electrical conductors disposed in the functional domain in electrical contact with at least one functional domain material, is dispensed through a single heated nozzle. 
However, none of these prior arts teaches the first amount of thermal power being at least half of the conditioning amount of thermal power or second amount of thermal power is greater than sum of the first amount of thermal power and the conditioning amount of thermal power.  Therefore, there is no prior art that teaches or suggests the instantly claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        /NICHOLAS A WANG/Examiner, Art Unit 1734